Exhibit 99.4 Bezeq The Israel Telecommunication Corporation Ltd. Condensed Separate Interim Financial Information as at September 30, 2013 (Unaudited) The information contained in these financial information constitutes a translation of the financial information published by the Company. The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version and the only one having legal effect. This translation was prepared for convenience purposes only. Condensed Separate Interim Financial Information as at September 30, 2013 (unaudited) Contents Page Auditors’ Report 2 Condensed Separate Interim Financial Information as at September 30, 2013 (unaudited) Condensed information pertaining to the Interim Financial Position 3 Condensed information pertaining to the Interim Profit or Loss 5 Condensed information pertaining to the Interim Comprehensive Income 6 Condensed information pertaining to the Interim Cash Flows 7 Notes to the condensed separate interim financial information 9 Somekh Chaikin 8 Hartum Street, Har Hotzvim Telephone 972 25312000 PO Box 212, Jerusalem 91001 Fax 972 25312044 Israel Internet www.kpmg.co.il To: The Shareholders of “Bezeq”- The Israel Telecommunication Corporation Ltd. Subject: Special auditors’ report on separate interim financial information according to Regulation 38D of the Securities Regulations (Periodic and Immediate Reports) – 1970 Introduction We have reviewed the separate interim financial information presented in accordance with Regulation 38D of the Securities Regulations (Periodic and Immediate Reports) – 1970 of “Bezeq”- The Israel Telecommunication Corporation Ltd. (hereinafter – “the Company”) as of September 30, 2013 and for the nine and three month periods then ended. The separate interim financial information is the responsibility of the Company’s Board of Directors and of its Management. Our responsibility is to express a conclusion on the separate interim financial information based on our review. We did not review the separate interim financial information of investee companies the investments in which amounted to NIS 194 million as of September 30, 2013, and the profit (loss) from these investee companies amounted to NIS (5) million and NIS 2 million for the nine and three month periods then ended, respectively. The financial statements of those companies were reviewed by other auditors whose review reports thereon were furnished to us, and our conclusion, insofar as it relates to amounts emanating from the financial statements of such companies, is based solely on the said review reports of the other auditors. Scope of Review We conducted our review in accordance with Standard on Review Engagements 1, "Review of Interim Financial Information Performed by the Independent Auditor of the Entity" of the Institute of Certified Public Accountants in Israel. A review of separate interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards in Israel and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review and the review reports of other auditors, nothing has come to our attention that causes us to believe that the accompanying separate interim financial information was not prepared, in all material respects, in accordance with Regulation 38D of the Securities Regulations (Periodic and Immediate Reports) – 1970. Without qualifying our abovementioned conclusion, we draw attention to lawsuits filed against the Company which cannot yet be assessed or the exposure in respect thereof cannot yet be estimated, as set forth in Note 4. /s/ Somekh Chaikin Somekh Chaikin Certified Public Accountants (Isr.) November 6, 2013 2 Condensed Separate Interim Financial Information as at September 30, 2013 (unaudited) Condensed Interim Information of Financial Position September 30, 2013 September 30, 2012 December 31, 2012 (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million Assets Cash and cash equivalents 85 Investments, including derivatives Trade receivables Other receivables Dividend received from investees - - Inventory 15 21 13 Loans granted to investees Assets classified as held for sale 83 44 44 Total current assets Investments, including derivatives 75 72 67 Trade and other receivables 72 Property, plant and equipment Intangible assets Investment in investees Loans granted to investees Deferred tax assets 82 * * Total non-current assets Total assets 3 Condensed Separate Interim Financial Information as at September 30, 2013 (unaudited) September 30, 2013 September 30, 2012 December 31, 2012 (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million Liabilities Debentures, loans and borrowings Trade payables 86 Other payables, including derivatives Current tax liabilities Provisions (Note 4) Employee benefits * * Dividend payable - Total current liabilities Debentures Loans Employee benefits * * Other liabilities 75 47 54 Dividend payable - - Total non-current liabilities Total liabilities Equity Share capital Share premium 99 Reserves Deficit ) )* )* Total equity Total liabilities and equity /s/ Shaul Elovitch /s/ Stella Handler /s/ Dudu Mizrachi Shaul Elovitch Stella Handler Dudu Mizrachi Chairman of the Board of Directors CEO Deputy CEO and CFO Date of approval of the financial statements: November 06, 2013 * Reclassified due to retrospective application of IAS 19 Employee Benefits, see Note 1.3 The attached notes are an integral part of this condensed separate interim financial information. 4 Condensed Separate Interim Financial Statements as at September 30, 2013 (unaudited) Condensed Interim Information of Profit or Loss Nine months ended September 30 Three months ended September 30 Year ended December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million NIS million NIS million Revenues (Note 2) Cost of Activities Depreciation and amortization Salaries * Operating and general expenses  (Note 3) Other operating expenses (income), net ) ) (8
